United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.E., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1551
Issued: October 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 1, 2014 appellant, through counsel, filed a timely appeal from the June 12, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s hearing loss claim on the
grounds that it was untimely filed.
FACTUAL HISTORY
On March 28, 2014 appellant, then a 68-year-old former contract surveillance
representative, filed an occupational disease claim (Form CA-2) alleging that he sustained a
1

5 U.S.C. §§ 8101-8193.

bilateral hearing loss due to exposure to hazardous noise at work. He noted that he first became
aware of his claimed hearing loss and its relationship to his federal employment on
January 1, 1990. Appellant stated that he related the hearing loss to occupational noise exposure
because it “couldn’t be anything else.” He delayed filing his claim for more than 30 days after
January 1, 1990 because it only recently came to his attention that he could file a claim.2
In an April 1, 2014 letter, OWCP requested that appellant submit a detailed history of his
occupational noise exposure, describe any nonoccupational exposure to hazardous noise and
submit medical reports and audiograms from any treatment for hearing loss. It advised him that
he must also submit evidence to establish that his claim was filed within three years of the date
he first related his condition to his employment. OWCP afforded appellant 30 days to submit the
requested evidence.
In response, appellant stated that he was exposed to hazardous noise during his federal
employment from 1965 to 1967 and 1972 to 1999 when he worked in various positions as a
shipfitter and shipbuilding specialist. In all of these positions, he was exposed to hazardous
noise from heavy machines and pneumatic tools, including those used for hammering, grinding,
gouging, chipping and sandblasting. Appellant indicated that he was provided with safety
devices while he worked in these positions. He stated that he was last exposed to noise in his
federal employment when he stopped work as a shipbuilding specialist in December 1999.3
Appellant indicated that he had federal employment as a contract surveillance representative
from February 2000 until his retirement on October 31, 2008, but that he had no exposure to
hazardous noise in this position.
Appellant submitted employing establishment audiograms performed as part of a hearing
conservation program which showed ratable monaural hearing loss in his right ear.4 An
October 29, 1996 audiometric test at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles
per second revealed decibel losses of 5, 10, 35 and 60 decibels on the right. A September 30,
1999 audiometric test at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second
revealed decibel losses of 5, 15, 40 and 65 decibels on the right.5 The audiograms from the
hearing conservation program showed a progression in appellant’s right-sided hearing loss from
a nonratable loss to a ratable loss as a December 21, 1981 audiogram had shown a nonratable
loss in the right ear.6

2

On May 13, 2014 appellant filed a claim for a schedule award due to his claimed hearing loss. The record
contains documents showing that he had retired from federal employment effective October 31, 2008.
3

The record contains documents from the employing establishment confirming that he was exposed to hazardous
noise in the workplace.
4

Under FECA, hearing loss impairments are determined by the average of the hearing levels at 500, 1,000, 2,000
and 3,000 cycles per second. If the average is less than 25 decibels, the hearing impairment is not ratable. See
American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009) at 250-51.
5

All of the audiograms submitted by appellant showed a nonratable hearing loss in his left ear.

6

The December 21, 1981 audiometric test at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per
second revealed decibel losses of 15, 15, 25 and 25 decibels on the right.

2

In a June 12, 2014 decision, OWCP denied appellant’s claim finding that it was not
timely filed under the three-year time limitation at section 8122 of FECA. It found that he did
not file his claim until March 28, 2014, more than three years after his last exposure to hazardous
noise in October 2008. OWCP further found that the evidence did not establish that the
employing establishment had actual notice of the hearing loss within 30 days of the date of
injury.
LEGAL PRECEDENT
Under section 8122 of FECA,7 as amended in 1974, a claimant has three years to file a
claim for compensation.8 In a case of occupational disease, the Board has held that the time for
filing a claim begins to run when the employee first becomes aware or reasonably should have
been aware, of a possible relationship between his or her condition and his or her employment.
When an employee becomes aware or reasonably should have been aware that he or she has a
condition which has been adversely affected by factors of his or her federal employment, such
awareness is competent to start the limitation period even though he or she does not know the
nature of the impairment or whether the ultimate result of such affect would be temporary or
permanent.9 Where the employee continues in the same employment after such awareness, the
time limitation begins to run on the date of his or her last exposure to the implicated factors.10
For latent disability cases, section 8122(b) of FECA provides that the time limitation does not
begin to run until the claimant is aware of the causal relationship between his or her employment
and the compensable disability or should have been aware of this relationship by exercising
reasonable diligence.11
Even if the claim is not filed within the three-year period, it may be regarded as timely
under section 8122(a)(1) if appellant’s immediate supervisor had actual knowledge of his or her
alleged employment-related injury within 30 days such that the immediate superior was put
reasonably on notice of an on-the-job injury or death.12 In interpreting section 8122(a)(1) of
FECA, OWCP procedure provides that, if the employing establishment provides regular physical
examinations which might have detected signs of illness, such as hearing tests, it should be asked
whether the results of such tests were positive for illness and whether the employee was notified
of the results.13 The Board has held that a program of periodic audiometric examinations
conducted by an employing establishment in conjunction with an employee testing program for
hazardous noise exposure is sufficient to constructively establish actual knowledge of a hearing
7

5 U.S.C. § 8122.

8

Duet Brinson, 52 ECAB 168 (2000); William F. Dorson, 47 ECAB 253, 257 (1995); see 20 C.F.R. § 10.101(b).

9

Duet Brinson, supra note 8.

10

Larry E. Young, 52 ECAB 264 (2001).

11

5 U.S.C. § 8122(b); Bennie L. McDonald, 49 ECAB 509, 514 (1998).

12

Id. at § 8122(a)(1).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.6(c) (March 1993); L.C., 57 ECAB
740 (2006); Ralph L. Dill, 57 ECAB 248 (2005).

3

loss, such as to put the immediate supervisor on notice of an on-the-job-injury.14 A hearing loss
identified on such a test would constitute actual knowledge on the part of the employing
establishment of a possible work injury.15
ANALYSIS
Appellant clearly indicated that he was aware of a relationship between his claimed
hearing loss and his federal employment as of January 1, 1990. Under section 8122(b), the time
limitation begins to run when he became aware of causal relationship, or, if he continued to be
exposed to noise after awareness, the date he was no longer exposed to noise. Appellant was last
exposed to hazardous noise from his federal employment on December 31, 1999.16 Therefore,
the three-year time limitation began to run no later than December 31, 1999. As appellant did
not file his occupational disease claim until March 28, 2014, the Board finds that it was not filed
within the three-year time period under section 8122(b).
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of FECA if
his immediate supervisor had actual knowledge of the injury within 30 days of his last exposure
to hazardous noise in federal employment, i.e., within 30 days of his last exposure no later than
December 31, 1999.17 The Board finds that the employing establishment conducted a program
of audiometric testing for which appellant submitted a series of audiograms obtained prior to his
retirement. These audiograms obtained as part of a hearing conservation program, are sufficient
to establish actual knowledge of the claimed hearing loss within 30 days of his last noise
exposure which occurred no later than December 31, 1999. Of note, an October 29, 1996
audiometric test at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second
revealed decibel losses of 5, 10, 35 and 60 decibels on the right. In addition, a September 30,
1999 audiometric test at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second
revealed decibel losses of 5, 15, 40 and 65 decibels on the right. This ratable hearing loss18
constitutes actual knowledge by the employing establishment of a possible work-related hearing
loss within 30 days of his last noise exposure which occurred no later than December 31, 1999.19
Therefore, appellant’s hearing loss claim is considered timely.
The case must be remanded for OWCP to address the merits of the claim. After carrying
out this development, OWCP shall issue an appropriate decision.

14

L.B., Docket No. 12-1548 (issued January 10, 2013); James W. Beavers, 57 ECAB 254 (2005).

15

See 5 U.S.C. § 8122(a)(1); Federal (FECA) Procedure Manual, supra note 13 at Chapter 2.801.3; G.C., Docket
No. 12-1783 (issued January 29, 2013); Ralph L. Dill, supra note 13.
16

Appellant indicated that he was not exposed to hazardous noise in his federal employment after the date in
December 1999 that he stopped working as shipbuilding specialist. The precise date that appellant stopped working
as a shipbuilding specialist in December 1999 remains unclear from the record.
17

See supra note 12.

18

See A.M.A., Guides 250-51.

19

See supra notes 14 and 15.

4

CONCLUSION
The Board finds that appellant’s claim for hearing loss was timely filed. The case is
remanded to OWCP for further development.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 12, 2014 is set aside and the case remanded to OWCP for
further development in accordance with this decision of the Board.
Issued: October 28, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

